DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nekrestyanov et al. (Nek) (Pub NO.: US 2016/0378454) in view of Hartman (Patent No. US 7,600,294)
Regarding Claim 1 Nek teaches: initializing, by a management controller of the chassis, a process for identifying a plurality of hardware and software capabilities of the chassis; [[0009] and [0014], identify one or more hardware component of client device and identify software being executed in the client.  Client device 110 corresponds to chassis] determining a plurality [[0016]-[0017]], determine whether an update is applicable to a device or not.] encoding the computing solutions determined to be supported by the hardware and software capabilities of the chassis; [[0017]-[0019], selecting version of the update compatible with the hardware and software of the client device]  detecting updates to the hardware and software capabilities of the chassis; [[0020], generate and forward the update request]  and detecting, based on the encoded computing solutions, when the updated hardware and software capabilities of the chassis are incompatible with any computing solution supported by the chassis.[[0036], latest version of update may be incompatible with the hardware or software]   
Regarding claim 1 Nek teaches a computer system however does not explicitly teach that a chassis comprising a plurality of IHSs (Information Handling Systems)
However, a chassis comprising a plurality of IHSs (Information Handling Systems) is well known in the art as taught by Hartman [background]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention use the software and hardware update of Nek to update the software and hardware of the chassis of Hartman’s system to diversify the advantages of Nek’s system in different types of system such a chassis in a datacenter. 
Regarding Claim 2 Nek teaches: transmitting the encoded computing solutions supported by the chassis to a solution manager operable to monitor computing solutions supported by a plurality of chassis. [[00018] update device may forward to the client device ……….selected software update]
Regarding Claim 3 Nek teaches: identifying, by the solution manager, one or more of the plurality of supported chassis that are compatible with a first computing solution. [[0036] use an earlier useable version to update the client device] 
Regarding Claim 4 Nek teaches: the chassis is configured to support a first computing solution based on the hardware and software capabilities of the chassis. [[0017]-[0019], selecting version of the update compatible with the hardware and software of the client device]
Regarding Claim 5 Nek teaches: detecting, based on the encoded computing solutions, when the updated hardware and software capabilities of the chassis are incompatible with the first computing solution. [[0036], latest version of update may be incompatible with the hardware or software]   
Regarding Claim 6 Nek teaches: determining, based on the encoded computing solutions, a second computing solution supported by the updated hardware and software capabilities of the chassis.  [[0017]-[0019], selecting version of the update compatible with the hardware and software of the client device]
Regarding Claim 7 Nek teaches: reporting the detected updates to the hardware and software capabilities of the chassis to a plurality of hardware components of the chassis that support a distributed hardware compatibility ledger.  [[0036], latest version of update may be incompatible with the hardware or software]   
Regarding Claim 8 Nek teaches: a hardware compatibility ledger of a first hardware component specifies hardware components compatible with the first hardware component. [0036] 
Regarding Claim 9 Nek teaches: evaluating, by the first hardware component, the detected updates to the hardware and software capabilities against the hardware compatibility ledger; and signaling incompatibility of the first hardware component with the detected updates based on the evaluation.  [[0036], latest version of update may be incompatible with the hardware or software]   
Claims 10 and 16 are having similar limitations to that of the apparatus of claim 1. Accordingly, claims 10 and 16 are rejected under a similar rational as that of claim 1 above. 
Regarding Claim 11 Nek teaches: execution of the instructions further causes the chassis management controller to: transmit the encoded computing solutions supported by the chassis to a solution manager operable to monitor computing solutions supported by a plurality of chassis and to identify one or more of the plurality of supported chassis that are compatible with a first computing solution. [[00018] update device may forward to the client device ……….selected software update] 
Regarding Claim 12 Nek teaches: the chassis is configured to support a first computing solution based on the hardware and software capabilities of the chassis.  . [[0036] use an earlier useable version to update the client device] 
Regarding Claim 13 Nek teaches: the instructions further causes the chassis management controller to: detect, based on the encoded computing solutions, when the updated hardware and software capabilities of the chassis are incompatible with the first computing solution.  [[0036], latest version of update may be incompatible with the hardware or software]   
Regarding Claim 14 Nek teaches: the instructions further causes the chassis management controller to: determine, based on the encoded computing solutions, a second computing solution supported by the updated hardware and software capabilities of the chassis. [[0017]-[0019], selecting version of the update compatible with the hardware and software of the client device]
Regarding Claim 14 Nek teaches: execution of the instructions further causes the chassis management controller to: report the detected updates to the hardware and software capabilities of the chassis to a plurality of hardware components of the chassis that support a distributed hardware compatibility ledger used to evaluate compatibility of a respective hardware component with the detected updates.  [[0036], latest version of update may be incompatible with the hardware or software]   
Regarding Claim 17 Nek teaches: the instructions further causes the processors to: transmit the encoded computing solutions supported by the chassis to a solution manager operable to monitor computing solutions supported by a plurality of chassis and to identify one or more of the plurality of supported chassis that are compatible with a first computing solution.  [[00018] update device may forward to the client device ……….selected software update]
Regarding Claim 18 Nek teaches: the chassis is configured to support a first computing solution based on the hardware and software capabilities of the chassis.  [[0036] use an earlier useable version to update the client device] 
Regarding Claim 19 Nek teaches: execution of the instructions further causes the processors to: detect, based on the encoded computing solutions, when the updated hardware and software capabilities of the chassis are incompatible with the first computing solution.  [[0036], latest version of update may be incompatible with the hardware or software]   
Regarding Claim 20 Nek teaches:  the processors to: determine, based on the encoded computing solutions, a second computing solution supported by the updated hardware and software capabilities of the chassis. [[0017]-[0019], selecting version of the update compatible with the hardware and software of the client device]
Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-Prior art Balla et al. (Pub No. US 2014/0143605) teaches ool to automate in validation of the configuration settings of the computing devices and their interaction thereof for an enterprise application over a network.
	-Prior art Li et al. ( Pub NO. 20016/01888318) teaches only the medical equipment whose system configuration is compatible with the upgrading package are allowed to be upgraded with the upgrading package. [0034]
	-Prior art Musani et al. (Patent NO. US 10,452,377) teaches determining the system inventory is compatible with an upgrade software by comparing the system’s hardware and software configurations to a hardware compatibility matrix and a software compatibility matrix. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186